DETAILED ACTION
The current office action is in response to the communication filed on 6/9/21.
Claims 1-18 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Paper Submitted
It is hereby acknowledged that the following papers have been received and placed of record in the file:
Information Disclosure Statement(s) as received on 1/10/22 are considered by the Examiner.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in India on June 9, 2020. It is noted, however, that applicant has not filed a certified copy of the Indian Patent Application No. 202011024183 application as required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
The abstract of the disclosure is objected to because of the following informalities:
Typically abbreviations/acronyms are used after an expansion is provided to the abbreviations/acronyms. However, in the Abstract, “ID” is used before it is expanded. It is suggested to use expansions before using their abbreviations/acronyms. Appropriate correction is required.
The disclosure is objected to because of the following informalities:
Typically abbreviations/acronyms are used after an expansion is provided to the abbreviations/acronyms. However, in the Specification, abbreviations/acronyms such as “TPS,” “CPU,” “IP,” “GPRS,” “ms,” “TCP,” “CCA,” “CD-ROM,” etc. are used before they are expanded. It is suggested to use expansions before using their abbreviations/acronyms. Appropriate correction is required.
“…the sending dimeter node…” on page 2, [0011], should be “…the sending  diameter node…” (emphasis added) in order to resolve the typographical error in the limitation. Appropriate correction is required. Similar corrections are required on page 3, [0020].
Examiner respectfully requests applicant to review and correct any other paragraphs that may contain typographical errors.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: a message module configured to receive, a parsing module configured to parse and determine and a forwarding module configured to send in claim 10; and an update module configured to remap in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 1-18 are objected to because of the following informalities:
The limitation “…Attribute-Value Pair (AVP) of the message from the request…” in claim 1, line 3, should be “…Attribute-Value Pair (AVP)  from the request…” (emphasis added) in order to resolve the lack of antecedent basis in the limitations. Appropriate correction is required. Similar corrections are required in claim 10, lines 3-4.
The limitation “…a partition-id…” in claim 1, line 4, should be “…a  partition identifier (ID)…” (emphasis added) in order to resolve the lack of antecedent basis in the limitations. Appropriate correction is required. Similar corrections are required in claim 10, line 4.
The limitation “2. A method according to claim 1…” in claim 2, line 1, should be “2. [[A]] The method according to claim 1…” (emphasis added) in order to resolve the 
The limitation “…remapping the partition-id based on the at least one failure.” in claim 4, line 3, should be “…remapping the partition-id based on the  failure of the at least one diameter node.” (emphasis added) in order to resolve the lack of antecedent basis in the limitations. Appropriate correction is required. Similar corrections are required in claim 13, line 3.
The limitation “5. A method according to claim 1 wherein…” in claim 5, line 1, should be “5. A method according to claim 1, wherein…” (emphasis added) in order to resolve the typographical error in the limitation. Appropriate correction is required. Similar corrections are required in claims 6-9.
The term “if” in claims 6 and 15 should be replaced with the term “when” where appropriate because any positive or negative condition following the term “if” is interpreted as a condition that may never happened. However, any positive or negative condition following the term “when” is interpreted as a condition that happens at least once. Appropriate correction is required. Note: For examination purposes, the positive or negative conditions following the term “if” will not be given any patentable weight.
The limitation “…wherein if the sending node is a client node, the receiving node is a server node, or if the sending node is a server node, the receiving node is a client node.” in claim 6, lines 1-3, should be “…wherein [[if]] when the sending diameter node is [[a]] the client node, the receiving diameter node is [[a]] the server node, or [[if]] when the sending diameter node is [[a]] the server node, the receiving diameter node is [[a]] the client node.” (emphasis 
The limitation “…the subscriber identity.” in claim 8, line 1, should be “…[[the]] a subscriber identity.” (emphasis added) in order to resolve the lack of antecedent basis in the limitations. Appropriate correction is required. Similar corrections are required in claim 17, lines 1-2.
The limitation “…and a receiving diameter node…” in claim 10, lines 4-5, should be “…and determine a receiving diameter node…” (emphasis added) in order to resolve the lack of antecedent basis in the limitations. Appropriate correction is required.
The limitation “…the sending dimeter node…” in claim 14, line 1, should be “…the sending  diameter node…” (emphasis added) in order to resolve the typographical error in the limitation. Appropriate correction is required.
Claim 18 should depend on claim 10 in order to resolve the lack of antecedent basis in the limitations recited in claim 18. Appropriate correction is required. Note: For examination purposes, claim 18 will be analyzed as dependent on claim 10.
The limitation “…the system further comprises the at least one client node or at least one server node and the at least one client node or at least one server node…” in claim 18, lines 1-3, should be “…the system further comprises [[the]] at least one client node or at least one server node and the at least one client node or the at least one server node is configured…” (emphasis added) in order to resolve the lack of antecedent basis in the limitations. Appropriate correction is required.
All dependent claims are objected to as having the same deficiencies as the claims they depend from.
Note: For examination purposes, the claims will be interpreted based on the claim language suggested by the Examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 and 10-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Karuturi et al.” (US PGPUB 2012/0224531) (Hereinafter Karuturi).
With respect to claim 1, Karuturi teaches a method for diameter load balancing, the method comprising:
receiving a request from a sending diameter node (diameter routing nodes, e.g., DSR X 104, receive a Diameter message/request that is associated with a mobile subscriber; Figs. 1 and 3, [0025], [0037]);
parsing at least one Attribute-Value Pair (AVP) of the message from the request (a Diameter message includes a session identifier and a user identifier; Figs. 1-3, [0031], [0033]-[0034], [0037]);

sending the request to the receiving diameter node (DSR X 104 routes the Diameter message to the node indicated by the existing binding record; Figs. 1-3, [0033]-[0034], [0040]).

With respect to claim 2, Karuturi teaches a method according to claim 1, wherein the at least one AVP is an Origin-Host AVP or a Session-ID AVP (a Diameter message includes a session identifier and a user identifier; Figs. 1-3, [0031], [0033]-[0034], [0037]).

With respect to claim 3, Karuturi teaches a method according to claim 1, further comprising: determining the partition-id associated with each subscriber of a plurality of subscribers; mapping the partition-id to at least one diameter node; and storing the mapping in a table (binding database/table stores Diameter binding records that provide associations (e.g., Diameter-related bindings, mappings, links, etc.) of mobile subscriber related identifiers and assigned network service nodes. Exemplary Diameter-related bindings include a Diameter session binding, Diameter session-identifier-to-network service node associations, Diameter end-to-end identifier-to-network service node associations, mobile subscriber identifier-to-network service node associations, charging identifier (e.g., IMS charging ID) to-network service node associations, and the like; Figs. 1-3, [0031], [0033]-[0035], [0037]).

With respect to claim 4, Karuturi teaches a method according to claim 3, further comprising: receiving a message indicating a failure of at least one diameter node; and remapping the partition-id based on the at least one failure (before routing the ACR start message, DSR X 104 determines whether CDF 1 1121 is available. If it is determined that CDF 1 1121 is not available, a different or alternate CDF (e.g., CDF 1 1122) is selected. After selecting an alternate destination, DSR X 104 create an exception binding record which associates the session identifier of the ACR start message and CDF 2 1122; Figs. 4A-B, [0042], [0051]-[0055]).

With respect to claim 5, Karuturi teaches a method according to claim 1 wherein the sending diameter node is a client node or a server node (diameter routing nodes, e.g., DSR X 104, receive a Diameter message/request that is associated with a mobile subscriber; Figs. 1-3, [0025], [0033]-[0034], [0037]).

With respect to claim 6, Karuturi teaches a method according to claim 5 wherein if the sending node is a client node, the receiving node is a server node, or if the sending node is a server node, the receiving node is a client node (diameter routing nodes, e.g., DSR X 104, receive a Diameter message/request that is associated with a mobile subscriber. The Diameter signaling message received by DSR X 104 is destined or addressed to a network service node that is capable of processing the Diameter signaling message; Figs. 1-3, [0025], [0029], [0031], [0033]-[0034], [0037], [0040]).

With respect to claim 7, Karuturi teaches a method according to claim 3 wherein the table is stored at a load balancing diameter node (system 100 includes binding database/table that stores Diameter binding records that provide associations (e.g., Diameter-related bindings, mappings, links, etc.) of mobile subscriber related identifiers and assigned network service nodes. Exemplary Diameter-related bindings include a Diameter session binding, Diameter session-identifier-to-network service node associations, Diameter end-to-end identifier-to-network service node associations, mobile subscriber identifier-to-network service node associations, charging identifier (e.g., IMS charging ID) to-network service node associations, and the like; Figs. 1-3, [0031], [0033]-[0035], [0040]).

With respect to claim 8, Karuturi teaches a method according to claim 1 wherein the partition id is based on a hash of the subscriber identity (diameter routing nodes, e.g., DSR X 104, receive a Diameter message/request that is associated with a mobile subscriber. The diameter message includes a session identifier and a user identifier. A selection algorithm uses a session identifier and/or a subscriber identifier to generate a hash output that indicates a particular node; Figs. 1 and 3, [0025], [0037], [0039], [0050]).

The limitations of claims 10-17 are rejected in the analysis of claims 1-8 respectively and these claims are rejected on that basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Karuturi in view of “McNamee et al.” (US PGPUB 2012/0158872) (Hereinafter McNamee).
With respect to claim 9, Karuturi teaches a method according to claim 1. Karuturi does not teach further comprising: encoding the partition-id, via the sending diameter node, into the at least one AVP of the request.
However, McNamee teaches further comprising: encoding the partition-id, via the sending diameter node, into the at least one AVP of the request (a Diameter message is encoded with signaling information such as application ID, a hop-by-hop identifier, and an end-to-end identifier, vendor ID, etc.; [0079]-[0081]).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate encoding identifiers into a request to Karuturi because Karuturi discloses a message includes a session identifier and a user identifier ([0037]) and McNamee suggests encoding identifiers into a request ([0079]-[0081]).
One of ordinary skill in the art would be motivated to utilize the teachings of McNamee in the Karuturi system in order to provide more efficient routing and management of signaling traffic.

The limitations of claim 18 are rejected in the analysis of claim 9 above and this claim is rejected on that basis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Marsico. US 2012/0224524. Discloses querying a Diameter binding repository using mobile subscriber related information to select a network service node to process a Diameter signaling message.
Sprague et al. US 2012/0226758. Discloses selecting a processing element to perform the required processing of a Diameter message.
Prakash et al. US 2014/0304415. Discloses receiving a Diameter message, selecting a diameter server, and forwarding the Diameter message to the diameter server.
McCann et al. US 2012/0225679. Discloses dynamically learning Diameter binding information.
Yigang et al. US 2010/0299451. Discloses receiving and relaying initial Diameter session request and response messages from clients and servers in network.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnny Aguiar whose telephone number is (571)272-3563. The examiner can normally be reached on Monday to Friday 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHNNY B AGUIAR/
Primary Examiner, Art Unit 2447
February 15, 2022